Order and judgment (one paper), Supreme Court, New York County (Michael Stallman, J.), entered March 29, 2002, which denied the petition and dismissed the proceeding brought pursuant to CPLR article 78 to annul so much of a determination by respondent New York State Division of Housing and Community Renewal (DHCR), *208dated June 11, 1998, as denied petitioner landlord’s application for a major capital improvement rent increase for 22 apartments in its building based on its installation of new windows in those apartments, unanimously affirmed, without costs.
Contrary to petitioner’s contention, the record before DHCR permitted it rationally and reasonably to find that the window installations at issue were defective and, accordingly, to conclude that those window installations did not constitute improvements to the building justifying a major capital improvement rent increase (see Matter of Ansonia Residents Assn. v New York State Div. of Hous. & Community Renewal, 75 NY2d 206, 213 [1989]; Simkowitz v New York State Div. of Hous. & Community Renewal, 256 AD2d 51, 52 [1998]). Concur — Nardelli, J.P., Tom, Rosenberger, Ellerin and Gonzalez, JJ.